Case 2:20-cv-02027-PKH Document 15                   Filed 05/27/20 Page 1 of 3 PageID #: 109



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

NORTHPORT HEALTH SERVICES
OF ARKANSAS, LLC and NORTHPORT
HEALTH SERVICES, INC.                                                                 PLAINTIFFS

v.                                    No. 2:20-CV-02027

THOMAS CHANCEY, as guardian of the
estate and person of Lucy Chancey, an
incapacitated person                                                                  DEFENDANT

                                    OPINION AND ORDER

       Before the Court is Defendant’s motion (Doc. 11) to dismiss on the basis of forum non

conveniens and brief (Doc. 12) in support. Plaintiffs have filed a response (Doc. 14) in opposition.

The motion will be granted.

       Defendant moves to dismiss because the agreement at issue selected the State Courts of

Arkansas as the sole venue for judicial resolution of disputes. As an initial matter, Plaintiffs

respond that Defendant has waived this argument because paragraph 1 of his answer “admits the

allegations in paragraphs numbered 1-8 in Plaintiffs’ Complaint” (Doc. 7, p. 1), and paragraph 8

of Plaintiffs’ complaint alleges venue is proper in this Court. Federal Rule of Civil Procedure 8

controls pleading, and mandates that “Pleadings must be construed so as to do justice.” Fed. R.

Civ. P. 8(e). In addition to his general admission of 8 paragraphs of the complaint, one of which

includes an allegation that venue is proper in this Court, Defendant specifically raises Federal Rule

of Civil Procedure 12(b)(3) in paragraph 9 of his answer. (Doc. 7, p. 3). Rule 12(b)(3) allows for

a motion to dismiss on the basis of improper venue.

       It is a broadly applied canon of legal construction that the specific governs over the general.

See, e.g., United States v. Lara, 690 F.3d 1079, 1082–83 (8th Cir. 2012) (applying contract



                                                 1
Case 2:20-cv-02027-PKH Document 15                   Filed 05/27/20 Page 2 of 3 PageID #: 110



interpretation principle that specific provisions control general provisions to ambiguity in plea

agreement); Servewell Plumbing, LLC v. Fed. Ins. Co., 439 F.3d 786, 791 (8th Cir. 2006) (applying

canons of statutory construction to find that specific Arkansas venue statute controls over general

Arkansas venue statute). Though Defendant’s answer perhaps could have been more clearly

drafted, he specifically asserts that venue is improper, and if the Court is to construe the pleading

so as to do justice, this specific assertion that venue is improper should control over his general

admission that venue is proper. He has not waived his forum non conveniens argument.

       Turning to the merits of the motion to dismiss, the Court notes that Defendant raises the

forum selection clause in the contract at issue here as the basis for his motion. The parties to the

contract here agreed: “This Agreement shall be interpreted, construed and enforced pursuant to

and in accordance with the laws of the State of Arkansas. Logan County, Arkansas shall be the

sole and exclusive venue for any Dispute, special proceeding, or any other proceeding between the

parties that may arise out of, in connection with, or by reason of this Agreement.” (Doc. 2-2,

p. 19). The Court has recently determined that a substantively identical venue provision in a

contract between these same Plaintiffs and another resident in their nursing care facilities imposed

not only geographical limitations but jurisdictional limitations on resolution of their disputes. See

Northport Health Servs. of Ark., LLC v. Ellis, No. 2:20-CV-02021, Doc. 29 (W.D. Ark. Apr. 10,

2020). Defendant cites that decision in support of his motion here. All parties being familiar with

the opinion and order in Ellis, the Court sees no need to reiterate it here, and instead incorporates

that analysis by reference. The venue selection language being substantively identical in this case

and that, the Court sees no reason the results should not also be substantively identical.

       The Court adds that the reasoning that applied in Ellis applies more strongly in this case.

Unlike Ellis, in which the parties entered “Sebastian” in the blank space of their form contract



                                                 2
Case 2:20-cv-02027-PKH Document 15                   Filed 05/27/20 Page 3 of 3 PageID #: 111



(giving rise to a possible ambiguity with respect to whether the parties intended to agree to a

jurisdictional limitation, or only a geographical limitation, because this Court sits in Sebastian

County), the parties here selected courts in Logan County, Arkansas as the exclusive forum. This

Court does not sit in Logan County. It is even clearer in this case than it was in Ellis that the

parties intended their forum selection to limit not only geographical venue but jurisdictional venue

to Arkansas state courts in Logan County, Arkansas.

       IT IS THEREFORE ORDERED that Defendant’s motion to dismiss (Doc. 11) is

GRANTED and this case is DISMISSED WITHOUT PREJUDICE to its refiling in the forum

agreed to by the parties. Judgment will be entered accordingly.

       IT IS SO ORDERED this 27th day of May, 2020.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 3
